Citation Nr: 0336472	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  00-20 135	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for pelvic inflammatory 
disease.

2.  Entitlement to service connection for endometriosis.

3.  Entitlement to service connection for perimetritis.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran performed verified active duty service from 
February 1965 to December 1966.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating action 
in which the Regional Office (RO) in Buffalo, New York denied 
the claims for service connection for pelvic inflammatory 
disease, "endometritis," and "parametritis."

In a September 2001 decision, the Board denied the veteran's 
claim for service connection for pelvic inflammatory disease, 
endometriosis, and perimetritis.  The veteran appealed the 
adverse decision.  

The Board received a motion in November 2002 for 
reconsideration of the Board's September 2001 decision based 
on new evidence.  The Motion was granted by the designee of 
the Chairman of the Board in January 2003.

In February 2003, the Secretary filed an unopposed motion for 
remand with the United States Court of Appeals for Veterans 
Claims (Court).  The basis for the remand was the decision to 
grant reconsideration of the Board's September 2001 decision.  
In that same month, the Court vacated the Board's September 
2001 decision and remanded the matter for action consistent 
with the motion.

In a statement received in March 2003, a former 
representative raised claims of entitlement to service 
connection for residuals of a total hysterectomy, iron 
deficiency secondary to endometriosis, and for bartlins gland 
abscesses.  A statement from a former representative received 
in April 2003 raised the claim of entitlement to service 
connection for chronic leucopenia.  Finally, the RO received 
a statement from a former representative in May 2003 that 
raised the claim of entitlement to service connection for 
depression secondary to endometriosis, chronic leucopenia, 
pelvic inflammatory disease, barthlins gland abscess, and 
residuals of a total hysterectomy.  These issues, however, 
are not currently developed or certified for appellate 
review.  Accordingly, they are referred to the RO for 
appropriate action.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).   

Correspondence dated in May 2003 indicated that the veteran 
was notified of the VCAA only with regard to the issue of 
entitlement to service connection for pelvic inflammatory 
disease.  The notice incorrectly informed the veteran that 
the August 1999 rating decision was final and that new and 
material evidence had to be submitted.  The veteran did, 
however, perfect an appeal to the August 1999 rating 
decision.  Hence, she was misinformed as to the type of 
evidence that was needed to support her claim.  Moreover, the 
supplemental statement of the case (SSOC) issued in March 
2001 did not contain any of the law and regulations relative 
to the VCAA, and contained the version of 38 C.F.R. § 3.102 
that was in effect prior to the regulatory change implemented 
to effectuate the VCAA.  Hence, corrective action is 
required.  38 C.F.R. § 19.31 (2003).

Due to the significant changes that occurred as a result of 
the VCAA, it is incumbent upon the RO to notify the veteran 
of the law and comply with its provisions.  In view of the 
foregoing, the RO must be given another opportunity to 
comply, as adjudication of the claim without prior 
notification of the law would be potentially prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 394 (1993).

The Board notes that evidence was received through a 
representative of the veteran in November 2002.  This 
evidence, a photocopy of a DD Form 215, contained a 
"corrected" separation date of September 1967.  The 
original separation dated that was shown on her DD Form 214 
was in December 1966.

The change in separation date could have a significant impact 
on the outcome of the case since it has been contended that 
the claimed disabilities were due largely in part to the 
delivery of the veteran's first child in July 1967.  The 
corrected separation date would indicate that the delivery 
occurred while the veteran was still in service rather than 
after separation from service as would have been the case 
according to the original separation date.

The Board observes that the veteran and her husband have each 
testified on two occasions that she was separated from 
service prior to the birth of her child.  In fact, sworn 
testimony clearly indicated she was discharged under the 
Marine Corps Personnel Manual paragraph 13261.1c, which 
provided that an enlisted woman shown to be pregnant shall be 
discharged for convenience of the government.  Further, there 
is evidence that in July 1967 the appellant was not on active 
duty but rather was the dependent spouse of an active duty 
member.

In light of the apparent inconsistency that now exists and 
the significance of the veteran's separation date with regard 
to her claim, further review of this matter is warranted.  
Specifically, on remand, the RO should contact the National 
Personnel Records Center (NPRC) to obtain a certified copy of 
the DD Form 215 and documentation relied upon to support any 
correction of the date of her separation from service. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) are fully complied with and 
satisfied.  This particularly includes 
providing the appellant notice as to what 
evidence is needed to substantiate each 
of these claims, what portion of that 
evidence she is required to submit, and 
what portion VA will try and secure on 
her behalf.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).

2.  The RO should contact the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, to request a certified 
copy of the veteran's DD Form 215 and 
copies of documents relied upon in making 
the correction to the DD Form 214.  A 
copy of the DD Form 215 that is of record 
should be included in the request.  All 
records obtained must be associated with 
the claims file.  Unsuccessful attempts 
at procuring the records must be 
documented in writing.

3.  After ensuring that the provisions of 
the VCAA have been complied with, the RO 
should again review the claims.  The RO 
is advised that they are to make 
determinations based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any benefit sought 
on appeal remains denied, the veteran and 
her representative must be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                  
________________________________
D. C. SPICKLER
Veterans Law Judge
Board of Veterans' Appeals
                  
________________________________
KEITH W. ALLEN 
Veterans Law Judge
Board of Veterans' Appeals




_______________________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



